Title: From John Adams to the Speaker of the Massachusetts House, 28 November 1776
From: Adams, John
To: Massachusetts House of Representatives, Speaker of,Warren, James


     
      Sir
      Braintree Novr 28. 1776
     
     I had this Moment, between two and Three o’Clock, the Honour of your Letter of this Days Date, requiring my Attendance, on the Hon. House of Representatives. Some particular Circumstances, render it inconvenient for me to Sett off this Afternoon, but tomorrow Morning I will do myself the Honour of waiting on the Honourable House. Mean Time I am, your humble Servant
     
      John Adams
     
    